DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 02/04/2021.
	Claims 1-2, 4-5, and 7-10 are pending in this action. Claims 1-2, 4-5, 7 and 9 are currently amended. Claims 3 and 6 have been cancelled.
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-2, 4-5, and 7-10 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  
Claim 10 recites “The display panel according to claim 6”. However, Claim 6 had been cancelled.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2019/0088224 A1; hereinafter Fujimoto) in view of Zhang et al. (US 2016/0282689 A1; hereinafter Zhang) and further in view of Huang et al. (US 2016/0358525 A1; hereinafter Huang).

Regarding claim 1, Fujimoto (Figs. 1-3) discloses a common electrode (common electrode 54) of a display panel, wherein the common electrode is located at a side of a gate driving device of the display panel (common electrodes 54 is located at the side of gate driver), and the common electrode comprises:
multiple main trunk electrodes arranged sequentially in a row direction (common electrodes 54 arranged sequentially along a row direction), from a side close to the gate driving device to a side away from the gate driving electrode, wherein in two adjacent main trunk electrodes of the multiple main trunk electrodes (i.e. common electrodes 54(o) on the far left to common electrode 54(e) on the second column).

Fujimoto does not teach:
wherein in two adjacent main trunk electrodes of the multiple main trunk electrodes, a common voltage on a previous main trunk electrode is less than or equal to a common voltage on a next main trunk electrode, and a common voltage of a first main trunk electrode of the multiple main trunk electrodes is less than a common voltage on a last main trunk electrode of the multiple main trunk electrodes.
Zhang (Figs 1-3) teaches:
wherein in two adjacent main trunk electrodes of the multiple main trunk electrodes (Com1 is adjacent to Com2), a common voltage on a previous main trunk electrode is less than or equal to a common voltage on a next main trunk electrode (par [0024], Vcom 1 is less than Vcom 2), and a common voltage of a first main trunk electrode of the multiple main trunk electrodes is less than a common voltage on a last main trunk electrode of the multiple main trunk electrodes (par [0024], Vcom 1 is less than Vcom n).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujimoto with Zhang to teach from a side closed to the gate driving device to a side away from the gate driving electrode, wherein in two adjacent main trunk electrodes of the multiple main trunk electrodes, and a common voltage of a first main trunk electrode of the multiple main trunk electrodes is less than a common voltage on a last main trunk electrode of the multiple main trunk electrodes. The suggestion/motivation would have been to improve the picture quality of the display panel.
Fujimoto and Zhang teach a multiple main truck electrodes (i.e. electrodes 54 of Fujimoto and electrodes Com 1 to Com N of Zhang), but Fujimoto and Zhang do not multiple independent branch electrodes which are sequentially arranged in a column direction, and wherein at least two of the multiple independent branch electrodes have different voltages.
Huang (Figs. 2 and 4) teaches:
multiple independent branch electrodes (e.g., S1-Sl), which are sequentially arranged in a column direction (electrodes S1-Sl are arranged in a column direction), and wherein at least two of the multiple independent branch electrodes have different voltages (par [0041], the adjacent common electrode blocks Sn (for example the common electrode blocks S1 an S2 adjacent in the column direction, or the common electrode blocks S1 and S1+1 adjacent in the row direction) receive different voltage levels VCOM1 and VCOM2).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the main trunk electrodes of Fujimoto and Zhang by adding the multiple independent branch electrodes and at least two of multiple independent branch electrodes having different voltages of Huang. The suggestion/motivation would have been to provide a function of preventing from situation of short circuit and discharging pixel electrodes (see [0046] of Huang).

Regarding claim 2, Fujimoto, Zhang and Huang disclose the common electrode of a display panel according to claim 1. Fujimoto (Fig. 1) further teaches wherein a portion of the multiple main trunk electrodes is strip-shaped (common electrodes 54 are strip-shapes), and extended in the column direction (extend along a column direction).

Regarding claim 4, Fujimoto (Figs 1-3) discloses a display panel, comprising:
a gate driving device (gate driver);
multiple scanning lines (GL1 to GLm), wherein a side of the multiple scanning lines are electrically connected to the gate driving device (GL1 to GLm are electrically connected to gate driver), and the multiple scanning lines are extended in a row direction and are in parallel to each other (GL1 to GLm are extended along the row direction and are in parallel to each other);
multiple pixel electrodes (pixel electrodes 51) electrically connected to corresponding scanning lines through thin-film transistors (pixel electrodes 51 are electrically connected to TFT 50);
a common electrode (par [0040]), wherein the common electrode (common electrode 54) and each of the multiple pixel electrodes (pixel electrode 51) form two electrodes of a pixel capacitor (capacitance 52 and the auxiliary capacitance 53 form a pixel capacitance 56), and the common electrode includes multiple main trunk electrodes arranged sequentially in the row direction (common electrodes 54 arranged sequentially along a row direction);
a common voltage providing unit (common electrode driver 400) electrically connected to the multiple main trunk electrodes for providing common voltages to corresponding main trunk electrodes (par [0047], the common electrode driver 400 applies a common voltage Vcom1 to the common electrode 54(o) and applies a common voltage Vcom2 to the common electrode 54(e), based on the common voltage control signal VCTL transmitted from the display control circuit 100);
close to the gate driving device to a side away from the gate driving electrode, in two adjacent main trunk electrodes of the multiple main trunk electrodes (i.e. common electrodes 54(o) on the far left to common electrode 54(e) on the second column).
Fujimoto does not teach:
a common voltage on a previous main trunk electrode is less than or equal to a common voltage on a next main trunk electrode, and a common voltage of a first main trunk electrode of the multiple main trunk electrodes is less than a common voltage on a last main trunk electrode of the multiple main trunk electrodes.
Zhang (Figs 1-3) teaches:
wherein from a side close to the gate driving device to a side away from the gate driving electrode, in two adjacent main trunk electrodes of the multiple main trunk electrodes (Com1 is adjacent to Com2), a common voltage on a previous main trunk electrode is less than or equal to a common voltage on a next main trunk electrode (par [0024], Vcom 1 is less than Vcom 2), and a common voltage of a first main trunk electrode of the multiple main trunk electrodes is less than a common voltage on a last main trunk electrode of the multiple main trunk electrodes (par [0024], Vcom 1 is less than Vcom n).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujimoto with Zhang to teach wherein from a side close to the gate driving device to a side away from the gate driving electrode, in two adjacent main trunk electrodes of the multiple main trunk electrodes, a common voltage on a previous mam trunk electrode is less than or equal to a 
Fujimoto and Zhang teach a multiple main truck electrodes (i.e. electrodes 54 of Fujimoto and electrodes Com 1 to Com N of Zhang), but Fujimoto and Zhang do not teach multiple independent branch electrodes which are sequentially arranged in a column direction, and wherein at least two of the multiple independent branch electrodes have different voltages.
Huang (Figs. 2 and 4) teaches:
multiple independent branch electrodes (e.g., S1-Sl), which are sequentially arranged in a column direction (electrodes S1-Sl are arranged in a column direction), and wherein at least two of the multiple independent branch electrodes have different voltages (par [0041], the adjacent common electrode blocks Sn (for example the common electrode blocks S1 an S2 adjacent in the column direction, or the common electrode blocks S1 and S1+1 adjacent in the row direction) receive different voltage levels VCOM1 and VCOM2).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the main trunk electrodes of Fujimoto and Zhang by adding the multiple independent branch electrodes and at least two of multiple independent branch electrodes having different voltages of Huang. The 

Regarding claim 5, this claim is similar to claim 2. Therefore, it is rejected as same as claim 2.

8.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Zhang, Huang and further in view of Hu et al (US 2017/0003775 A1; hereinafter Hu).

Regarding claim 7, Fujimoto, Zhang and Huang disclose the display panel according to claim 4. 
Fujimoto, Zhang and Huang do not teach wherein each of the multiple branch electrodes is connected to the common voltage providing unit through a lead wire.
Hu (Fig. 1) further teaches wherein each of the multiple branch electrodes (111) is connected to the common voltage providing unit (131) through a lead wire (112).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujimoto, Zhang and Huang with Hu to teach wherein each of the multiple branch electrodes is connected to the common voltage providing unit through a lead wire. The suggestion/motivation would have been to increase the accuracy of touch sensing by using the common branch electrodes.


Regarding claim 9, Fujimoto, Zhang and Huang disclose the display panel according to claim 8.
Fujimoto, Zhang and Huang do not teach:
wherein the common voltage providing unit is a touch chip, and the touch chip sends a common voltage signal and a touch signal in a time division manner such that when the branch electrode receives the common voltage signal, the branch electrode is used for displaying, when the branch electrode receives the touch signal, the branch electrode is used for detecting if an user touch the display panel.
Hu (Fig. 3) teaches:
wherein the common voltage providing unit is a touch chip (control IC 131), and the touch chip sends a common voltage signal ([0051] and [0053]) and a touch signal in a time division manner ([0060]) such that when the branch electrode (111) receives the common voltage signal , the branch electrode is used for displaying ([0053 and 0060]), when the branch electrode (111) receives the touch signal, the branch electrode is used for detecting if an user touch the display panel ([0053] and [0060]).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujimoto, Zhang and Huang with Hu to teach a touch signal in a time division manner such that when the branch electrode receives the common voltage signal, the branch electrode is used for displaying, when the branch electrode receives the touch signal, the branch electrode is 

Regarding claim 10, Fujimoto, Zhang and Huang disclose display panel according to claim 6, Fujimoto (Fig. 2) further teaches a number branch pixels electrodes (51) are arranged on the each of common electrodes (54) in same column. Fujimoto does not teach wherein each branch electrode covers with at least one pixel electrode.  Hu (Fig.1) teaches common electrode including a plurality of branch electrodes (111) arranged in same column. Thus, combining a number of branch pixels electrodes of Fujimoto with the branch common electrodes of Hu would result of each branch electrode covers with at least one pixel electrode since Hu teaches common electrodes (111) are applied both common voltage and touch driving signal for performing the function of display state and touch sensing state. The suggestion/motivation would have been to avoid the effect of the capacitance on the rotation of the liquid crystal molecules ([0094] of Hu).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/NGAN T. PHAM-LU/Examiner, Art Unit 2691  
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691